Citation Nr: 0938939	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  09-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a skin disorder. 

2. Entitlement to service connection for a bilateral eye 
disorder. 

3. Entitlement to service connection for hepatitis A. 

4. Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to hepatitis A.

5. Entitlement to service connection for residuals, dental 
surgery. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
August 1974. 

This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in June 2009. A transcript of that hearing is of 
record.

The issue of service connection for an acquired psychiatric 
disorder is being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In June 2009, prior to the promulgation of a decision in 
the appeal, the Veteran indicated his intent to withdraw the 
appeals of service connection for a skin disorder and service 
connection for a bilateral eye disorder.

2. A diagnosis of hepatitis A has not been shown.

3. There are no residuals of dental surgery that are 
residuals of combat wounds or other in-service trauma.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of service 
connection for a skin disorder have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2. The criteria for withdrawal of the appeal of service 
connection for a bilateral eye disorder have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).

3. Hepatitis A was not incurred in or aggravated by active 
duty service. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009). 

4. Residuals of dental surgery were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107, 1712 (West 2002 & Supp. 2009);
38 C.F.R. §§ 3.159, 3.381, 4.150, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals 

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision. 38 C.F.R. 
§ 20.204 (2009). Withdrawal may be made by the Veteran or by 
his or her authorized representative. 38 C.F.R. § 20.204 
(2009).  

In the present case, at the June 2009 Travel Board hearing, 
the Veteran withdrew the appeals of service connection for a 
skin disorder and service connection for a bilateral eye 
disorder and, hence, there remain no allegations  of errors 
of fact or law for appellate consideration as to these two 
issues. Accordingly, the Board does not have jurisdiction to 
review these appeals and they are dismissed.

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002). If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009). However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009). The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hepatitis A

Service treatment records show no findings, treatment, or 
diagnosis of hepatitis A or any symptom reasonably attributed 
thereto. The Veteran was discharged in August 1974 but there 
is no separation examination of record.

Post service evidence reflects no symptoms or treatment of 
hepatitis A. VA outpatient treatment records show a history 
reported of hepatitis A. During his June 2009 Travel Board 
hearing, the Veteran testified that he was diagnosed with 
hepatitis A in service and that he was told that he would 
always have the condition. He related that he had not had any 
treatment since service, but had only had a blood test 
indicating that he had the condition. He stated that he was 
told not to worry about it and that he believed that it 
affected his endurance at the time. 

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection. See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability). "In the absence of proof of 
a present disability there can be no valid claim." See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
	
	In this case, there is no medical evidence of hepatitis A in 
service, or evidence that the Veteran presently has hepatitis 
A. Since there is no evidence that he presently has the 
disorder, there is no basis upon which to grant service 
connection. Therefore, service connection for hepatitis A is 
not warranted. 
	
	Residuals, Dental Surgery
	
	As for service connection for residuals, dental surgery, 
disability compensation and VA outpatient dental treatment 
may be provided for certain specified types of service- 
connected dental disorders. For other types of service-
connected dental disorders, the claimant may receive 
treatment only and not compensation. 
	38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2009).
	
	Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150. 
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease. 38 C.F.R.
	§ 4.150, Diagnostic Codes 9900-9916.
	
	Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are to be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.
	
	The Veteran has essentially contended that the a staph 
infection caused him to require dental surgery in service 
and, therefore, service connection should be established. 
More specifically, he has maintained, that the dental work he 
received in service caused him to require further extractions 
of the teeth and nerve damage. 
	
	Medical evidence of record shows that the Veteran was seen 
and treated by VA in June 1975, within one year of service 
discharge, for gum recession, tooth extraction, a bridge and 
three clasps. He also was treated for a periodontal 
condition. 
	
	Considering the pertinent evidence in light of the above, the 
Board finds that the Veteran does not have a compensable 
dental disability. As he was treated for gum recession, 
periodontal disease, and a bridge was issued, he has received 
outpatient dental treatment pursuant to 38 C.F.R. § 3.381.
	
	With respect to missing teeth, the regulations governing 
dental claims make a fundamental distinction between 
"replaceable missing teeth," see 38 C.F.R. 
	§ 3.381(a), and teeth lost as a result of "loss of substance 
of body of maxilla or mandible," see 38 C.F.R. § 4.150. See 
Simington v. West, 11 Vet. App. 41, 44 (1998). Only the 
latter are to be considered disabling for purposes of 
service-connected compensation. The former may be considered 
service connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment; and as noted above, the Veteran has received such 
treatment. See also Woodson v. Brown, 8 Vet. App. 352, 354 
(1995).
	
	Further, the Veteran specifically testified during his 
June 2009 Travel Board hearing that he did not sustain any 
dental trauma during service. Since he has no dental trauma 
or any dental disabilities pursuant to 38 C.F.R. § 4.150, and 
none is shown by the record, there is no basis for an award 
of service connection for residuals of dental surgery. 
	
	VCAA
	
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2). In 
the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless. 
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant. 
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

	In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter. The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence. Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in May 2007, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date. With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the all issues on appeal. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of 
the claims. This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary. See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation. McLendon 
v. Nicholson, 20 Vet. App. 79 (2006). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
First, the RO has obtained VA outpatient treatment records, 
private treatment records were submitted with regard to his 
psychiatric claim, and he was provided an opportunity to set 
forth his contentions during the Travel Board hearing before 
the undersigned Veterans Law Judge in June 2009. 

Moreover, the Board finds that a VA examination is not 
warranted. Given the absence of in-service evidence of 
chronic manifestations of the disorders on appeal, the 
absence of identified symptomatology for many years after 
separation, and no competent evidence of a nexus between 
service and the Veteran's claims, a remand for a VA 
examination would unduly delay resolution.

Further, the Veteran's statements as to continuity of 
symptomatology are found to lack credibility given no 
specific findings of hepatitis A in service or presently. In 
addition, the Board finds that the medical evidence of record 
is sufficient to make a decision on his claims. Therefore, 
remand for a VA examination is not warranted.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. 

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

The appeal for service connection for a skin disorder is 
dismissed.

The appeal for service connection for bilateral eye disorder 
is dismissed.

Service connection for hepatitis A is denied. 

Service connection for residuals, dental surgery, is denied. 


REMAND

The Veteran seeks service connection for an acquired 
psychiatric disorder, to include as secondary to hepatitis A.  
He testified at the June 2009 Travel Board hearing that he 
was diagnosed with a psychiatric disorder in 1980, while 
employed as a civil servant employee and approximately six 
years after service discharge. He related that he was later 
told by his psychiatrist and psychologist that his 
psychiatric disorder was due to his hepatitis A. 

A November 2008 letter from his private psychologist was 
submitted on behalf of his claim. The psychologist indicated, 
that he had treated the Veteran continuously since 1995. His 
working diagnosis was bipolar disorder, manic, without 
psychotic features. The psychologist also indicated that it 
was more likely than not that the Veteran's current 
psychiatric condition was related to his active duty service 
but he offered no basis for the opinion. 

The Board finds the private medical opinion is no more than 
an "indication" that the Veteran's disorders may be 
associated with service however, there is insufficient 
competent evidence on file for the VA to make decisions on 
the claims. To that end, the Board finds that a VA 
examination is required under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the James J. Howard outpatient 
clinic for the period since November 2007 
to the present.

2.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of his psychological disorders.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination. 

For each diagnosed disorder, the examiner 
is requested to state whether it is at 
least as likely as not (a 50 percent 
probability or higher) that the disorder 
is related to service.

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.  If the examiner is 
unable to state an opinion without a 
resort to speculation, he or she should 
so state.

3. Thereafter, readjudicate the issue on 
appeal.  If the decisions remain adverse, 
the Veteran should be provided with a 
supplemental statement of the case 
(SSOC). 

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
these issue remaining on appeal as well 
as a summary of the evidence of record. 
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


